Warren E. Burger: -- hear arguments next in Number 70-314, Brunette Machine Works against Kockum Industry. Mr. Kolisch, you may proceed whenever you're ready.
J. Pierre Kolisch: Mr. Chief Justice, may it please the Court. The question presented for review is which of two federal venue statute control in a patent infringement suit. One of them, 1391 (d) is a venue statute which controls venue generally and it states that an alien maybe sued in any district. The other statute, 1400 (b) specifically covers the situation in patent infringement action and it provides that infringement action may be brought in the district where the defendant resides, or where the defendants has committed acts of infringement and has regular and established place of business.
Warren E. Burger: Now, with -- with reference to that last phrase of the statute, both factors must be present even with the statute.
J. Pierre Kolisch: Yes.
Warren E. Burger: (Voice Overlap) --
J. Pierre Kolisch: It is not -- it's in the regular established place of business. However, in the particular case which the Court now has before it, that is not important. The thing that is significant here is, what was the history of the special venue statute? Now, this Court has passed on the special venue statute which is now known as 1400 (b), three times. There had been three different occasions in which the Court was asked to expand venue in the (Voice Overlap) --
Harry A. Blackmun: Mr. Kolisch, would you explain for me why it isn't important to my response? (Voice Overlap) --
J. Pierre Kolisch: It -- it is not important in this case because there isn't any question that under the special venue statute, the defendant here is clear. In other words, if the special venue statute controls, there is no venue. If the general venue statute controls, there is venue. So it's just the question of may an alien -- you see, we represent a Canadian defendant. And if the question of whether an alien maybe sued any place under the general venue statute or may the defendant claim the special venue statute. Now, there isn't -- there is no argument that we do not, the defendant, does not qualify under the special venue statute. So we have a situation here which controls general venue or special venue.
Warren E. Burger: What's the consequence of venue if your position is correct?
J. Pierre Kolisch: If my position is correct, we are not subject to suit.
Warren E. Burger: Anywhere in the United States?
J. Pierre Kolisch: Correct.
Harry A. Blackmun: And therefore, it seems to me to cut the other way, there is very important in your case.
J. Pierre Kolisch: I thought you asked me, Mr. Justice Blackmun, whether or not if we had a regular and established place of business and whether or not we had committed acts of infringement here. More important, for the purposes of this case, we have agreed that we do not have a regular and established place of business and we have not committed acts of infringement. In other words, if special venue controls, we're not covered, were out. If general venue controls, we are because we are an alien.
Warren E. Burger: But the consequence of your position is that an American party in claiming infringement would be without any remedy, is that not correct?
J. Pierre Kolisch: It is possible at -- in certain limited situation and we're willing to assume it for the purposes of this case. There maybe a certain class of defendants in infringement cases who are not subject to an infringement suit in the United States. You've said -- you've said it completely correctly, Mr. Chief Justice, but we have to go back and take a look at the history of the special venue statute which was first passed in 1897 and see what happened and what this Court did with respect to the statute. Now, the Court held in the three prior cases that the special venue statute controlled as to all defendants and I emphasize the word “all” because it was emphasized by the Court. It made no --
William H. Rehnquist: In each of those cases, Mr. Kolisch, if there was a district in the United States where they could have been sued, was there not?
J. Pierre Kolisch: Correct. This is the factual difference between the present case and all the other cases which the Court has considered, namely we were -- the Court was dealing with domestic defendants. Now, the principle which we say that governs those cases is still the same. In other words, it is our position that the Act of 1897 which is the predecessor of 1400 (b) and this is the particular statute you have before you. In that Act, the Congress very clearly un -- unequivocally as this Court has stated said, that special venue is going to control with respect to all defendants irregardless of whether or not they are domestic or alien. Now, the basic facts in the present case is that the -- the defendant, Brunette, is a Canadian corporation that was sued in United States District Court for the District of Oregon for infringement of two patents, Brunette is not a resident of Oregon and it doesn't have a regular and established place of business there. The Brunette motion --
Harry A. Blackmun: (Voice Overlap) jurisdiction obtained? How would this jurisdiction obtained?
J. Pierre Kolisch: Jurisdiction obtained under a -- there's a law on Oregon --
Speaker: (Inaudible)
J. Pierre Kolisch: -- statute. So that -- that there isn't any quarrel about jurisdiction. The motion to dismiss was granted. The Ninth Circuit reversed based on a decision which had previously been handed down in the Southern District of New York which is known as the Pfizer case. The Ninth Circuit expressly declined to follow a prior decision by the Seventh Circuit in the Coulter case in which basically the same factual situation had been presented, namely an alien defendant claiming improper venue. The Seventh Circuit had examined the prior decisions of this Court, came to the conclusion that venue was improper and I --
William J. Brennan, Jr.: And Judge Mansfield in the Pfizer case, if you follow that sense of --
J. Pierre Kolisch: Yes.
William J. Brennan, Jr.: (Inaudible)
J. Pierre Kolisch: And -- and Judge Mansfield refused to follow and expressly mentioned it. And our position is now that the problem with the whole line of cases, and there had been District Court cases which have followed Pfizer but are based on an erroneous line of District Court cases. And it is our position that these cases failed to appreciate what happened in 1897 when Congress passed the first special venue statute. Now, at that time, the Court -- this Court had already decided two cases involving alien defendants. The first case was the Hohorst case in 1893. And that case involved a German alien in a patent infringement case, and the Court said, “Alien is subject to suit any place”. Subsequently, in 1895, Keasbey & Mattison came along, decided by this Court and Keasbey & Mattison confirmed Hohorst, an alien as well as a domestic. Keasbey & Mattison was not an alien case. But both these cases stood for the proposition that a defendant in a patent infringement case, you can sue in any place you can get service on. So, the Act of 1897 was then passed. It is our position that it overruled those cases because Congress, when it passed 1897 Act, was well aware of the decisions of this Court in Hohorst and Keasbey & Mattison for that which they stood. And now, mind you, Hohorost did stand for the proposition that an alien could be sued any place.
William H. Rehnquist: Mr. Kolisch, I could find in your brief and in your opponent's brief or in the amicus briefs, the only vacation that the legislative history since I thought in the brief where I might think that there really isn't any legislative history on the subject.
J. Pierre Kolisch: Mr. Justice Rehnquist, if you are referring to the legislative history with respect to the 1948 of the 1897 Act --
William H. Rehnquist: The 1897.
J. Pierre Kolisch: The 1897, there is a legislative history and it's set forth rather fully in this Court's opinion in Stonite which is the first case, this was decided in 1942. There were footnote in Stonite and they go a little rather fully, what was going on at the time that the 1897 Act was passed and it is the consensus that the 1897 Act was passed to take care of abuses which had grown in patent infringement cases.
William J. Brennan, Jr.: But did that history have any specific references to either Hohorst or Keasbey?
J. Pierre Kolisch: The history does not indicate any specific reference to Hohorst or Keasbey. But in the Stonite case, the Court does discuss Hohorst and Keasbey, recognizes the situation with respect to Hohorst and Keasbey. And then goes on to say that, “We decide that the special venue statute is the only statute controlling,” and it excluded everything before it. Now, I admit, Stonite was still a -- an -- a domestic defendant. There was not an alien defendant in Hohorst. However, in the Stonite decision which goes into the history rather fully, Hohorst, Keasbey and all the other cases and the lower court cases in the confusion that existed among the lower courts with respect to this question of venue in patent infringement, is examined and the Courts says, “Congress passed the 1897 Act to set the record straight and make it clear that special venue controlled in all infringement cases”. Now, the next time that the Court had the question before it was in the Fourco case in 1957. Now, the specific question presented to the Court in Fourco was whether 1391 (c) which provided that a corporation can be sued in any judicial district in which it is doing business was supplem -- was supplementary to 1400 (b). Now, at the time that the Court decided Fourco, 1957, the 1948 revision to the Judicial Code had taken place and it was at that time that the subsessions which we are considering and specifically 1391 (d) were added to the law. Now, the -- the approach which the Court took in Fourco was, the holding in Stonite that the special venue statute controls and is exclusive is still good law unless there was some change in the 1948 revision to the Judicial Code. Again I say that's when Section (c) and (d) were added. The Court was specifically considering (c) in Stonite. The Court came to the conclusion and it again reviewed the history of the 1948 revision and what had happened before that there had been no intended change in the law and that therefore, 1400 (b) remain controlling as to all defendants in patent infringement cases, and that 1391 (c) should not be read as supplementary to 1400 (b). The last time that this Court had the question before it was in 1961 and that was in Schnell case. Again, the Court briefly reviewed the history, came to the conclusion as it had in the other two cases. It reaffirmed its decisions in Stonite and Fourco, namely that 1400 (b) is the exclusive provision controlling venue in patent infringement. And the Court specifically said in Schnell that the attempts to broaden patent venue were contrary -- contrary to the Congressional intent. And as far as the Court was concerned, would involve judicial legislation.Now, this point was well understood --
William H. Rehnquist: The -- but the Stonite footnote certainly doesn't deal with the particular issue in this case.Doesn't -- the legislative history is to the Act of 1897 in -- in terms?
J. Pierre Kolisch: In terms of alien, it does not. It quotes from what Mr. Mitchell had to say. However, you will note Mr. Justice Rehnquist that Hohorst is discussed in the footnote of Stonite. Stonite of course dealt with the domestic, but Hohorst was recognized at the time that the -- the Court was running its opinion as it was in 1897 when the Act was passed.
William H. Rehnquist: But Mr. Mitchell's remarks don't deal with Hohorst at all.
J. Pierre Kolisch: No. Mr. Mitchell does not talk about Hohorst. However, the Court when it wrote Stonite, had Hohorst in mind. Now, it's our position that an alien just like a domestic defendant who's involved in a patent case, that this doesn't justify a change in the interpretation of the law which this Court has had for the last 75 years. Now, the principle argument which is urged on this Court and which apparently carried the day before Judge Mansfield was that the revisers note to 1391 (d) -- and it emphasized that in the Fourco case, 1400 (b) had not -- that the -- that this had not been fully appreciated by this Court when it wrote Fourco as by the Coulter case. Now, this note says, that the new subsection gives statutory recognition to the weight of authority concerning which there has been a short conflict and then cites two District Court cases. These were both of the Higher District Court which Judge Westenhaver had decided in 1917 and 1918. Now, this we submit, is not an indication of a changing the law, because in 1948 when the Judicial Code was revised, 1391 (d) being added, it was merely a codification of the law that generally, and this was the law generally recognize, that an alien could be sued in any district were service could be effected. And that's what 1391 (d) stood for. That didn't change or modify 1400 (b) which had been in existence in a prior form since 1897 which still controlled in patent cases. Now, if it had been the congressional intent, in 1948 when 1391 (d) was to change this well-established law, our submission is that there would have been an appropriate revision obviously in the patent statute. Something would have been said to the effect except as aliens or in some situation such as that. Now, the Court's decision in Stonite that special venue is the sole provision governing in patent case, we say supports the position we have taken. The Court has repeatedly had this before and then several Congress simply said that as far as all defendants in patent cases concerned, they are a special class. It's our position that if there was going to be a change in the law in 1948, and by the way, the revises to the Code say there wasn't any change in the 1948 revision. That this was a revision, this was a codification of the law as it stood. There certainly would have been a more positive, a stronger statement than this rather ambiguous note which was -- and appended to 1391(d).
Harry A. Blackmun: Mr. Kolisch, what would be the -- help me out on this. What would be the policy behind your analysis of the congressional approach? Why should patent defendants be treated differently than others?
J. Pierre Kolisch: This went back to the 1897 Act. And at that time, it was felt that patent -- defendants in patent cases should not be subject to suit any place. That there should be a relationship either where they were inhabitants or whether they committed acts of infringement and had a regular established place of business. A practice had grown up after the Hohorst, Keasbey & Mattison cases in which they would be sued all over the place. And therefore, Congress' reaction to that was the special venue statute. I think that's brought out in the footnote that Mr. Mitchell in the Stonite case. Now, this -- this has been the law and this -- this was the -- the justification for it.
Harry A. Blackmun: Of course, coupled with that then is complete exemption from the suit for a client such as yours? And what I want to get out is the policy behind that.
J. Pierre Kolisch: Yes. I am not urging on the Court that the Congress intended deliberately to exempt any particular type of defendant, let's say such as in (a). I will assume that under 1400 (b) and then under certain circumstances aliens and a certain type of alien and for the purpose of this argument, my client might not be subject to suit in any district because it doesn't qualify under 1400 (b). Because the strongest argument the plaintiff of course can make is that there was at the congressional intent that your client not be subject to suit any place. No, I don't think that was the congressional intent. I think there may have been a gap. I think that possibly, Congress had not considered the matter. And the fact of course is that the thing that moved Judge Mansfield and certain, other the Courts was to say, “Well, now here are a group of defendants who fend with impunity infringe patents and fend in fringing articles into the United States.” Well, of course that simply isn't the case. It's is a practical matter, a patent owner can bring suit against persons who makes, uses, or sells. So if can get the maker, he can get the user and the seller all of whom are in this country. Furthermore of course, under the Tariff Act, and where the decisions we cite points out, that Congress was well-aware of the situation and it decided it was going to take care of this thing through the Tariff Act. Section 337 of the Tariff Act says that if there is an infringement over United States patent, you go through the Treasury Department and you can stop it at every port of entry.
Warren E. Burger: That doesn't give him any damages though, does it?
J. Pierre Kolisch: No. But it -- it --
Thurgood Marshall: (Voice Overlap) --
J. Pierre Kolisch: -- it does give him the -- the opportunity to stop any importation and it has the additional protection that he never has to subject his patent to a question of validity because during the tariff proceedings, unless the patent has been declared invalid, it is presumably valid. So this defence can't be raised in the tariff proceedings. So it's our -- it -- it is our position that this concern of the certain lower court cases with respect what will happen is more imaginary than real. I do --
William H. Rehnquist: Mr. -- Mr. Kolisch, am I right in thinking that in -- in order for you to prevail here, we must to be satisfied that the Act of 1897 overruled Hohorst and that the 1948 revision did not change in fact.
J. Pierre Kolisch: Precisely, and I would submit to the Court that there maybe gap as Mr. Justice Rehnquist I think suggested. Certainly, there wasn't Congressional intent to excuse. But once you analyze what went on, you will see that the Court repeatedly and Congress in -- though it had the matter brought to its attention, never did anything about it. Now, it may --
Byron R. White: Well, has there been judicial decisions under 14 -- under -- under the predecessor of the 1400, Section 48 that an alien could be sued anywhere?
J. Pierre Kolisch: Yes. And those are the line of decisions which came out of the District Court of District of Ohio.
Byron R. White: Well, there's -- alright, there had been some holdings to that effect and that there had been some holdings to the contrary effect, right?
J. Pierre Kolisch: Yes.
Byron R. White: And then came forth -- and then came to revision of 1948?
J. Pierre Kolisch: Yes.
Byron R. White: 1400 (b).
J. Pierre Kolisch: Correct.
Byron R. White: And --
J. Pierre Kolisch: Now --
Byron R. White: -- you say that 1400 (b) which -- which didn't say anything different than from Section 48, settled that conflict one way or the other.
J. Pierre Kolisch: Actually, the conflict had been settled earlier and Mr. Justice Rehnquist mentioned that the earlier cases, they're all based on Hohorst. 1893 and 1895 decisions of this Court were overruled by 1897 Act. And that the 1897 Act of which 1400 (b) is a -- is a descendant, simply held that in all patent infringement cases, special venue rather that general venue controls. I'd like to reserve a few minutes.
Warren E. Burger: Very well. Mr. Cross.
Harry M. Cross, Jr.: Mr. Chief Justice, if the Court please. I wonder if Congress did not intend the result that the petitioner is suggesting, whether any venue statute at all is required to effect the judicial power of United States as promulgated in the federal statute. What the petitioner is urging is a frustration of the federal judicial power. Venue, as I understand it in a federal cause of action is intended to direct the geographical area where federal judicial power is to be applied, not if it's going to be applied but where. The petitioner is urging the Court to apply a very broad language from the Fourco case out of context and without regard to the legislative and judicial history that upon which both the Fourco in the Stonite cases were based. Insofar as alien venue is concerned, I would like to suggest that the patent venue statute as originally promulgated in 1897 was not a restrictive statute. Beginning with the -- the view presented in the Stonite decision and specifically, with two cases cited in the Stonite decision at 315 U.S. 567. This cases being the Bowers case, 104 F.887 and the Cheatham Electric case, 191 F.727 at which a detail of the history of the 1897 Act is presented. Prior to the first patent venue statute of 1897, there initially was a general venue statute of 1770 -- of 1875 that provider that a defendant in any case can be sued wherever he was found. In the general venue statute of 1887 and 1888, that was modified in cases where the federal courts had concurrent jurisdiction to providing venue over to defendants in which -- in the District in which they were inhabitants. Now, that's a substantial limitation over where they may be found. But it's important to note that that general venue statute was strictly limited to cases of concurrent jurisdiction. When this Court reached the subject of alien venue in a patent case in 1893 in the Hohorst decision, it first of all settled. There is no expression in the statutes of 1887 and 1888 that venue -- that -- that that venue statute applies to an alien since there's nothing to indicate that it was congressional intent that that statute so apply to an alien. They concluded that it did not and that an alien could be sued anywhere. The second holding in that case which is most important is that a federal patent action based on a federal statute, the federal courts have exclusive jurisdiction since the statute of 1887 and 1888 was directed to causes where the federal courts had concurrent jurisdiction. It simply do not apply in a federal patent action. Therefore, for this certain reason, that statute didn't apply. The Keasbey-Mattison Supreme Court decision reaffirmed both those points. It was at that time that the lower circuit courts generally permitted suits against patent infringers without regard whether they were aliens or domestics. The passage of the first patent venue statute of 1897 was directed toward the second point in Hohorst. It was intended according to the Mallory's case to place patent venue on a par with general venue. It first of all provided that in patent infringement cases, venue was to be held where the defendant was an inhabitant. That is exactly the same as was in the 1887 and 1888 general venue statute. In addition, Congress provided that an alien -- excuse me, that an infringer could be sued at the place he infringed and where he had a regular and established place of business, that as another district. So to that extend, it is broader than the general venue statutes of 1887 and 1888.
William H. Rehnquist: Mr. Cross, you say that the Bowers case reasoning supports your construction of the Act of 1897. Does the Bowers case rely on the legislative history or is it just the statement in the case that that was the purpose.
Harry M. Cross, Jr.: It's a statement of the case, statement of the history. Continuing from -- from the point of 1897, the -- the case was immediately following that are substantially contemporaneous with the Act, adopted this point of view that the first point on which the Hohorst decision was based was not modified. That it was simply to bring the patent venue on a par with general venue. The -- the first decision is United Shoe Machinery case, it's cited in our brief. And subsequent to that is the Sandusky case that is cited by the revisor and is a note to 1391 (d). And regarding it for a moment the Sandusky case contrary to the inference to be drawn from the petitioner's reply brief, the Sandusky case is a -- has two decisions. There's a two point decision and the first one definitely holds that an alien in a patent infringement action is suable wherever he can be found. It's not dictum, that's a positive holding. At the time of this Court's decision in Stonite, the general rule as applied to venue over aliens was a judicial rule, it was not statutory. These prior lower court decisions, continuing to reapply the Hohorst decision as to patent alien venue are not inconsistent with Stonite's holding. Stonite, even the language of Stonite clearly says that the then patent venue statute, Section 48 of the 1911 Judicial Code that statutory provision is not modified by other provisions or to venue. They're talking about other statutory provisions. No consideration was given to the judicial rule of venue, whatsoever. The difficulty is created in this case by the fact that in Fourco, this Court stated that the issue before Fourco was legally indistinguishable from the issue before Stonite. Between Stonite and Fourco however, 1391 (d) codified the judicial law on alien venue.
William H. Rehnquist: That was the first time that -- isn't it, that dealt with by statute?
Harry M. Cross, Jr.: That's right. Therefore, by repeating generally the phraseology of Stonite in Fourco, I think inadvertently, the language became too broad. Because then when you talk in terms of statutory provisions not being supplemental law, that does not comply with the previous judicial rule that was codified in 1391 (d). The effect of -- of the request by the petitioner is become -- is going to become significantly more important I think in the future. The number of recent cases concerned with this problem reflects an economic change in this country. More and more, new technologies in whatever form are going to be imported into this country rather than vice versa. Certainly, there is nothing -- there is nothing objectionable in that. But it's certainly true that is done for for a profit motive and if aliens can see a profit in employing their technologies into this country. And by so doing, violate a federal statute and do it in such an angle that there's a -- got themselves to the -- in pursuant of jurisdiction of federal courts. It seems to me in Congress that venue wouldn't be so restrictedly interpreted as to ours the subject matter jurisdiction of the federal courts.
Warren E. Burger: Thank you Mr. Cross. You have two minutes left, Mr. Kolisch. You have anything more?
J. Pierre Kolisch: The statement by this Court in Stonite, I think is -- is quite illuminating. It said that the Act of 1897 was adopted to define the exact jurisdiction of the federal courts in actions to enforce patent rights and thus illuminate the uncertainty produced by the conflicting decisions of the applicability of the Act of 1897 as amended to such litigations. Their purpose indicates that Congress did not intend that the Act of 1897 dovetail with the general provisions relating to venue of frivolous suits but rather that it alone should control venue in patent infringement proceedings. Now, the Court in Stonite was well aware of the situation in Hohorst because it had just gotten through quoting a long footnote. And Hohorst was the case which had discussed venue with respect to aliens. And there is no argument that prior to 1897, an alien could be sued any place. And if Hohorst, as far as its holding, is still good law, this alien can be sued. But it is our position that Congress, when it enacted 1897, repealed Hohorst to that extent. As far as Hohorst had two holdings, it was talking about aliens and then it was talking also generally about venue. But as far as aliens being subject to suit any place that was repealed by the Act of 1897 and the Court considered it and said, “There wasn't any intention to have any dovetailing. So to me, this indicates that when the Court wrote the Stonite opinion, it ruled that there was a conflict in certain cases, namely patent cases between general venue and special venue and with respect to all defendants not just domestic defendants. If there --
William H. Rehnquist: If the Court knew it in -- at the time of Stonite, there was no occasion for the Court to pass under them because that wasn't -- that wasn't the fact before it.
J. Pierre Kolisch: No. There was not an alien in -- involved in it. I -- I say it is significant in view of the suit in the language which was used in Stonite and then used again in Fourco and of course which is the language which gives the respondent here the most trouble because the Court did say this covers all defendants not just certain kinds of defendants, not blue either gray either defendants, it's all defendants. And of course all defendants includes aliens as well as domestics. So the Court had very definitely taken a very strong position. Now, it could be that there -- and there are, I admit that there are a group of defendants, a certain selected few who may not qualify and may not be sued any place if there is -- then there has been some kind of an over cite or a gap as far as the act of Congress are concerned because the 1897 Act spoke very clearly. If there has been a gap here, then there's going to be -- or there will be some appropriate change in the law and that will be for Congress.
Potter Stewart: And is there any -- is there any bills to clarify this situation that you know of?
J. Pierre Kolisch: No. There haven't been any bills and my submission is of course this is not a significant problem because the domestic patent owners are adequately and well protected because of the fact that they can sue anybody who uses or sells in this country even if they can't get the maker, plus the fact that they have all this protection under the Tariff Act. So that this is not a significant problem, if it becomes a significant problem, I'm certain that Congress will take of care it.
Byron R. White: Well, if --
Potter Stewart: There's no -- no proposals up to now that you know of?
J. Pierre Kolisch: I know of none, Mr. Justice Stewart.
Byron R. White: When a -- when Congress passed 1391 (d), they did -- the revisors knows -- did cite some case laws.
J. Pierre Kolisch: Yes, Mr. Justice White.
Byron R. White: And including alien patent cases.
J. Pierre Kolisch: It cited the Sandusky case which was a case involving an alien. Correct.
Byron R. White: And holding that you could sue an alien anywhere.
J. Pierre Kolisch: Yes.
Byron R. White: In a patent case.
J. Pierre Kolisch: Yes.
Byron R. White: And it says that 1391 (d) was intended to codify this rule.
J. Pierre Kolisch: It says that 1391 (d) was intended to codify this and to resolve a conflict between the lower District Courts. Now, the problem with the Sandusky case --
Byron R. White: Well, it resolved the conflict, alright, then -- and -- and resolved it in favor of letting the alien be sued anywhere.
J. Pierre Kolisch: No. I [Laughs] -- I submit, Mr. Justice White, that that is not what it resolved. If the Sandusky was based --
Byron R. White: But you said it resolved --
J. Pierre Kolisch: It simply codified the general venue statute which is -- you see there haven't -- with respect to alien, there haven't been any statute with respect to aliens that have been recognized judicially that an alien can be sued any place.
Byron R. White: But you said they codified the judicial rule.
J. Pierre Kolisch: The judicial rules that an alien generally could --
Byron R. White: Yes.
J. Pierre Kolisch: -- be sued any place.
Byron R. White: Exactly.
J. Pierre Kolisch: But not --
Byron R. White: -- but when -- but when they codified it, they cited a patent case against an alien.
J. Pierre Kolisch: That patent case talks about general venue as well as patent and the other case is limited to general. So that the codification -- our position is merely the general situation, not patent defendants.
Potter Stewart: Judge Mansfield, didn't -- probably have relied on the argument --
J. Pierre Kolisch: The revisors.
Potter Stewart: -- argumentative lines suggested by my Brother White's question, did he not?
J. Pierre Kolisch: Yes. He -- he relied and then our -- our position is that that decision, that old Sandusky decision never failed -- failed to appreciate the point which Mr. Justice Rehnquist brought up that the Act of 1897 changed the Hohorst. They all based on Hohorst which was the 1893.
Byron R. White: Well maybe Sandusky was wrong but how about Congress?
J. Pierre Kolisch: Congress never expressed --
Byron R. White: And the Congress might -- in -- in putting 1391 (d) on the books, I doubt if you'd been the reviser, if you hadn't intended to codify the result of Sandusky, you certainly wouldn't have cited Sandusky and even for the general proposition, would you?
J. Pierre Kolisch: The way obviously in which this would have been done was an amendment to 1400 (b), defendants except aliens. Now, this was -- this would have been a major change and there was where the change would have been instead of this rather ambiguous note which is mentioned as a matter of fact in Fourco in the dissenting opinion by Mr. --
Byron R. White: Right.
J. Pierre Kolisch: -- Mr. Justice Harlan. This is -- this note is rather ambiguous, I don't agree with it so [Laughs].
Byron R. White: Yes.
J. Pierre Kolisch: So I think obviously, that's the case it would have been made.
Warren E. Burger: Thank you --
J. Pierre Kolisch: Thank you.
Warren E. Burger: -- Mr. Kolisch. Thank you, Mr. Cross. The case is submitted.